Citation Nr: 0514135	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for residuals of injury to 
the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2005, the veteran appeared and 
testified at the RO before T. Mainelli, who is the Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  The 
Board notes that the hearing transcript cover sheet 
inadvertently references that the hearing was conducted in 
Washington, D.C.

The Board notes that, in a medical examination report dated 
December 2003, an opinion posited by the veteran's treating 
physician attributed a diagnosis of osteoarthritis of both 
knees to a "service connected" "May, 1951 fractured left 
ankle."  As indicated below, the Board reopens and grants 
the veteran's claim for service connection for left ankle 
disability as aggravated during active military service.  
This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's claim for service connection for residuals 
of a left ankle injury was last finally denied in an 
unappealed June 1992 RO rating decision on the basis that a 
pre-existing left lower extremity disability was not 
aggravated in service.

3.  The evidence received into the record since the 1992 RO 
denial of service connection is both new and material as it 
includes medical evidence of current treatment for post-
traumatic arthritis of the left ankle and previously 
unconsidered lay testimony that helps to contribute to a more 
complete picture of the circumstances surrounding the origin 
of the appellant's disability in the left lower extremity.

4.  The veteran's preexisting injury to the left lower 
extremity underwent a permanent increase in the underlying 
disability during his active military service.


CONCLUSIONS OF LAW

1.  The RO's June 1992 rating decision that confirmed and 
continued the denial status with respect to the veteran's 
claim for service connection for residuals of injury to the 
left lower extremity is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of an injury to 
the left lower extremity.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (effective prior to August 29, 2002).

3.  The veteran's preexisting disability of the left ankle 
was aggravated during active military service. 
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
The RO originally denied entitlement to service connection 
for residuals of a fracture of the lower third of the left 
leg in June 1953.  Based upon service medical records, the 
claim was denied on that basis that a preexisting condition 
disorder of the left leg, shown to be a compound fracture of 
the lower 1/3rd of the left lower extremity with internal 
fixation, was not aggravated by the active military service.  
The decision was unappealed and became final for 
jurisdictional purposes.  38 U.S.C. § 707 (West 1952); 
38 C.F.R. § 19.2 (1953).  The RO declined to reopen the claim 
in an unappealed June 1968 rating decision claim was denied 
again on the same basis in an unappealed June 1968 rating 
decision, and that decision is final.  38 U.S.C.A. 
§ 4005(b)(1) (West 1964); 38 C.F.R. § 19.118 (1968).  The RO 
last finally declined to reopen the claim in an unappealed 
and final rating decision dated June 1992.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1992).

The RO declined to reopen the claim in a May 2003 rating 
decision, and this appeal ensues from that decision.  The 
Board observes that the veteran attempted to reopen his claim 
for service connection in 1994, but several attempts to 
schedule him for a hearing were unsuccessful.  No further 
action was taken on the claim.  See generally 38 C.F.R. 
§ 3.158 (2004).  He attempted to reopen his claim by filing 
an "NOD" (Notice of Disagreement) in March 1996, but was 
notified by the RO that his claim had been finally denied and 
that his NOD was untimely filed.  The veteran submitted a new 
request to reopen his claim in June 2002, and the RO has 
accepted this filing as originating the current claim on 
appeal.

New and material evidence
In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that standard for new and material evidence 
was recently amended that applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  At the very least, the veteran's 
statement received in March 1996 is deemed by the Board to 
constitute a claim to reopen which has remained pending.  As 
such, the Board will apply the law in affect prior to the 
amendment on August 29, 2001.

Evidence before the RO in 1992 included service medical 
records establishing that the veteran entered service in May 
1951 with a known history of a compound fracture of the lower 
1/3rd of left lower extremity with internal fixation.  He was 
first seen for complaints involving his left lower extremity 
later that month.  At that time, he reported fracturing his 
left ankle in 1947 that had been immobilized with a steel 
plate and casted for a number of weeks.  His condition 
eventually "cured" with him performing work in a telephone 
office that did not aggravate his left ankle condition.  He 
stated that, since entering service, any type of duty that 
required marching or excessive use of the left ankle caused 
moderate pain.  He was hospitalized for a 17-day period for 
study of his left leg pain.  His physical examination 
findings included some limitation of dorsiflexion and plantar 
flexion with an x-ray examination reported interpreted as 
follows:

AP and lateral views of distal half of bones of 
the left leg and ankle joint reveal evidence of a 
metallic plate supported by metallic screws, 
region of distal third of tibia, one of the lower 
pins appears to extend into fibula, distal end of 
which shows a small area of radiolucency and 
proliferative changes suggesting bone absorption, 
Distal end of fibula appears deformed probably 
due to an old fracture.

He was initially assessed with a well healed compound 
fracture and open reduction, and placed on a profile of 
"2."  

Thereafter, the veteran was seen again on June 12, 1951 with 
continued left tibia and ankle symptoms.  He was readmitted 
for hospitalization and, on June 21, 1951, he underwent 
surgery based upon a diagnosis of residual periostitis 
following healing and the insertion of vitallium plate screws 
in the lower portion of the left tibia.  His operative report 
included the following descriptions of his surgery:

Gross findings consisted of much callous around 
screws and vitallium plate placed in the lower 
third of the left tibia, anteromedial surface.  
The screws were extremely fixed, firmly fixed, and 
two of these could not be removed.  Those that 
were not removed were, first, the uppermost screw 
and the third from the top.  The other two screws 
were left in place along with the vitallium plate 
for later removal.  Closure was effected by means 
of interrupted plain catgut in subcutaneous tissue 
and interrupted silk in the skin.  Pt. Withstood 
the procedure well and was removed to his room in 
good condition.

On July 24, 1951, the veteran underwent another attempt at 
surgical removal of the vitallium screws.  At that time, he 
reported his left leg pain symptoms as "severe."  One of 
the screws was removed, but it was deemed impossible to 
remove all of the screws.  He was released for duty in 
October 1951 and seen in the dispensary on October 19, 1951, 
with complaint of leg pains on "walking, etc."  Examination 
indicated a diagnosis of old, healed fracture of the tibia 
and fibula with two retained screws of the lower third left 
leg.  It was indicated that the operative results were good, 
and that nominal pain could be expected.  In November 1951, 
April 1952 and December 1952, the veteran was seen in the 
dispensary for continued complaint of intermittent pain and 
swelling of the "right" ankle and lower third of the tibia.  
The only recommended treatment was warm soaks and aspirin.  
In December 1952, the examiner intimated that the veteran no 
longer required a profile for his left lower extremity 
disability.  On his separation examination in May 1953, he 
reported a history of "FOOT TROUBLE," "TRICK OR LOCKED 
KNEE," "BONE, JOINT, OR OTHER DEFORMITY," and a self-
described "Bad leg."  Parenthetically, the Board observes 
that some the medical records inadvertently reference the 
right lower extremity that, based evidence contained in the 
remainder of the record and the context of the statements, 
clearly reflect reference was being made to the left lower 
extremity.

Post-service, the veteran was seen at a VA hospital in April 
1968 with complaint of pain in the area of the screw heads.  
A surgical attempt was made to remove the screws, but was 
only successful for removing the screw heads in the prominent 
areas.  At that time, he reported that his initial injury was 
incurred in 1946 followed by a three year period of playing 
football with scholarship opportunities offered.  All of this 
activity preceded his induction into the military.

The evidence received since 1992 includes a December 2003 
examination report from Raymond G. Shea, M.D., indicating a 
diagnosis of post-traumatic arthritis of the left ankle.  
This examination report also includes opinion purporting to 
link current disabilities of bilateral knee osteoarthritis to 
a "service connected" "May, 1951 fractured left ankle."  
Additionally, the veteran has provided testimony regarding 
his pre-service, in-service and post-service left ankle 
symptoms.  Prior to service, he concedes injury and surgical 
treatment to his left lower extremity, but avers that he had 
no symptoms in his left ankle at the time of his induction 
into the military.  He reports sustaining some type of injury 
during basic training followed by two surgical procedures 
performed on his left ankle.  The surgical procedures 
performed involved removing, or attempts to remove, surgical 
screws in his left ankle.  His left ankle remained 
symptomatic thereafter.  The veteran reported further that, 
about four or five years after his separation from service, 
one of the remaining screws worked its way out of place.  At 
that time he was informed that, when the military physician 
removed the plate, nothing remained to keep the screws in 
place.  He generally alleges that his left ankle first became 
chronically symptomatic during his basic training in the 
military.

The evidence received includes a medical report and 
additional lay details of the veteran's left ankle injury, 
treatment and symptoms that have not been previously 
considered.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).

The Board concludes that the appellant has submitted material 
evidence.  The evidence received into the record since the 
1992 RO denial of service connection includes medical 
evidence of current treatment for post-traumatic arthritis of 
the left ankle and previously unconsidered lay testimony that 
helps to contribute to a more complete picture of the 
circumstances surrounding the origin of the appellant's 
disability in the left lower extremity.  This additional 
evidence cures the previously evidentiary defect, and is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  The claim of entitlement to service 
connection for residuals of injury to the left lower 
extremity, therefore, is reopened for a review on the merits.

2.  The Merits 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

When a veteran's condition is properly found to have 
preexisted service by notation at the time of the entry into 
service, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  Jordan v. Principi, 17 Vet App 261 (2003), 
Crowe, 7 Vet. App. 238 (1994); 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2004).

The presumption of aggravation may be rebutted by affirmative 
evidence that the preexisting condition was not aggravated by 
service, which may include affirmative evidence that any 
increase in disability was due to an intercurrent disease or 
injury suffered after separation from service or evidence 
sufficient, under 38 C.F.R. § 3.306, to show that the 
increase in disability was due to the natural progress of the 
preexisting condition.  Splane v. West, 216 F. 3d 1058 
(2000); 38 C.F.R. § 3.306 (d) (2) (2004).  The usual effects 
of medical and surgical treatment in service, having the 
effect of ameliorating disease or other conditions incurred 
before enlistment, including postoperative scars, absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2004).

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  Jordan, supra.  A temporary or intermittent 
inservice flare-up of a preservice condition without evidence 
of worsening of the underlying condition is insufficient to 
be considered aggravation in service.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).

Analysis
The veteran clearly entered service with a pre-existing 
disability of the left lower extremity described as a 
compound fracture of the lower 1/3rd of the left lower 
extremity with internal fixation.  This injury was incurred 
several years prior to induction, and there is no lay or 
medical evidence suggesting that this disability was 
symptomatic prior to his induction into the military.  
Rather, the first service medical record reference includes 
the veteran's report that his condition was "cured" and 
additional uncontradicted lay statements of record aver that 
the disability was asymptomatic.

The record next establishes that the left lower extremity 
disability became symptomatic during basic training 
warranting an extensive investigation into the cause of the 
veteran's symptoms.  The veteran underwent invasive surgical 
procedures in June and July 1951 in an attempt to alleviate 
his symptoms by removing the vitallium plate and screws.  The 
procedures were unsuccessful, and there is documentation of 
further lay report of pain and swelling symptoms in October 
1951, November 1951, April 1952 and December 1952.  The 
veteran reported a "Bad leg" upon his discharge in May 
1953.

Post-service, the veteran's continued complaint of left lower 
extremity symptoms warranted another attempt at surgical 
removal of the vitallium screws in April 1968.  He alleges 
that his left lower extremity, primarily involving his left 
ankle, had first become chronically symptomatic during his 
basic training in the military.  There is no evidence of 
record directly contradicting this lay report of symptoms.  A 
December 2003 medical examination report by Dr. Shea 
indicates a current diagnosis of post-traumatic arthritis of 
the left ankle with opinion that the severity of the left 
ankle disability was such as to cause osteoarthritis of both 
knees.

The Board finds, after reviewing the pre-service, in-service 
and post-service lay and medical evidence of record, that the 
veteran's pre-existing disability primarily involving the 
left ankle became chronically symptomatic during his basic 
training.  The Board is also of the firm conviction that the 
symptomatology was due to a permanent increase in the 
underlying disability.  In the opinion of the Board, the 
extent of medical treatment and surgical intervention 
indicated in his military records constitutes more than 
medical and surgical treatment in service having the effect 
of ameliorating disease or other conditions incurred before 
enlistment.  Rather, the Board finds that the preponderance 
of the evidence demonstrates that the veteran suffered an 
augmentation in the underlying condition as a consequence.  
As such, the Board grants the veteran's claim for service 
connection for residuals of injury to the left lower 
extremity that, based upon the facts shown, is more aptly 
described as aggravation to a left ankle disability.

ORDER

New and material evidence has been received to reopen and 
allow the claim for service connection for disability of the 
left ankle.



	                        
____________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


